Citation Nr: 1709350	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  14-44 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to nonservice-connected death pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Carlos Garcia, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Air Force from November 1965 to February 1969.  The Veteran died in September 2013.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A notice of disagreement was received from the Appellant in May 2014 and a statement of the case that included all three issues was issued in December 2014.  The Appellant filed a timely substantive appeal in December 2014; she did not limit the appeal to any specific issues.

In August 2016, the AOJ substituted the Appellant in the Veteran's claim for VA benefits that was pending at the time of his death.  Thus, the Board has recharacterized the issue of entitlement to service connection for prostate cancer for accrued benefits purposes as shown above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant seeks service connection for prostate cancer.  She also seeks entitlement to service connection for the cause of the Veteran's death and death pension benefits.  

At the outset, the Board notes that the Appellant was not sent notice regarding the information required to substantiate the claims for service connection, service connection for cause of death, and death pension benefits.  When a properly qualified substitute claimant continues a pending claim in the footsteps of the Veteran after death, VA is responsible for addressing notice or due process defects in the same manner as if the original claimant were still alive.  On remand, the Appellant should be provided with corrective VCAA notice in accordance regarding the claims for service connection, service connection for cause of death, and death pension benefits with Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Veteran's death certificate shows his immediate cause of death was respiratory failure, due to or as a consequence of pneumonia.  A significant condition contributing to death was metastatic prostate cancer.

Prior to his death, the Veteran asserted that he developed prostate cancer due to herbicide exposure in Vietnam.  The Appellant likewise asserts that the Veteran developed prostate cancer as a result of service in the Vietnam, but also from herbicide exposure at the Korat, Royal Thai Air Force Base (RTAFB).  In a Statement in Support of Claim received in December 2014, she asserted that the Veteran worked with planes that carried Agent Orange.  

The Veteran's service personnel records show he served as a weapons load crew member.  He was stationed at the Korat RTAFB from December 1966 to September 1967.  His records do not reflect service in Vietnam.

The Board is unable to determine whether the Veteran's daily activities at the Korat RTAFB installation brought him near the air base perimeter such that in-service herbicide exposure should be conceded, or whether he was otherwise exposed to herbicides while stationed there.  Additional development is needed in that regard.

VA has recognized that Agent Orange was used on the perimeter of military bases in Thailand, including the RTAFB at the Korat Airfield during the Vietnam era.  VA has specific procedures to determine whether a veteran was exposed to herbicides in a location other than Vietnam or along the demilitarized zone (DMZ) in Korea as shown in VA's Adjudication Procedure Manual.  Thus, it is incumbent upon VA to observe the guidelines contained in the Manual which call for special consideration of herbicide exposure on a factual basis for veterans whose duties placed them on or near the perimeters of Thai military installations, including the Korat Airfield, during the Vietnam era.  The Veteran and Appellant's account of herbicide exposure incurred in Thailand should be referred to the Joint Services Records Research Center (JSRRC) for verification.

When a properly qualified substitute claimant continues the pending claim in the footsteps of the Veteran after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of the claim.  A substitute claimant may submit additional evidence in support of the claim.  On remand, the AOJ should obtain any additional, pertinent evidence for which the Appellant provides sufficient information, and, if needed, authorization.  See 38 C.F.R. § 3.159 (2016).

The remaining claims of entitlement to service connection for the cause of the Veteran's death and death pension are dependent upon resolution of the service connection claim.  Adjudication of these claims must be delayed until consideration of the issue of entitlement to service connection for prostate cancer.  

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Send the Appellant corrective VCAA notice that properly informs her of how to establish a claim for service connection for prostate cancer to include due to herbicide exposure in Thailand and Vietnam, service connection for the cause of death, and death pension benefits as outlined in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

2.  Request that the Appellant identify any additional, pertinent evidence (to include pertinent VA or private medical treatment records) related to the Veteran's prostate cancer.  Obtain any additional, pertinent evidence for which the Appellant provides sufficient information, and, if needed authorization, and associate it with the claims file.

3.  Comply with the provisions of VA's Adjudication Procedure Manual and attempt to verify the Veteran's claimed herbicide exposure.  Submit a request to JSRRC for any information that might corroborate the Veteran's claimed exposure to herbicides for his service in Thailand.  Provide JSRRC with any necessary documentation, to include any relevant service records as well as any statements submitted by the Veteran and/or Appellant detailing any duties that required him to be at or near the perimeters of that military base. 

4.  Contact the appropriate resources for information about the Veteran's alleged herbicide exposure in Vietnam, to include a determination of whether he had temporary duty service there.  All responses received should be associated with the claims file.

5.  After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs to include obtaining a medical opinion, readjudicate these claims.  If any of these claims remain denied, the Appellant and her representative should be issued a supplemental statement of the case and provided with an appropriate opportunity to respond before the appeal is returned to the Board.  

This appeal must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

